Exhibit 10.iii.c.

THE MOSAIC COMPANY

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this       
day of                 , 20        , (the “Grant Date”) by and between The
Mosaic Company, a Delaware corporation (the “Company”) and
                         (the “Participant”), who is a non-employee director on
the Board of Directors of the Company.

1. Award. The Company hereby grants to Participant an award of
                         restricted stock units (“RSUs”), each RSU representing
the right to receive one share of common stock, par value $.01 per share (the
“Common Stock”), of the Company according to the terms and conditions set forth
herein and in The Mosaic Company 2004 Omnibus Stock and Incentive Plan (the
“Plan”). The RSUs are granted under Section 6(c) of the Plan. A copy of the Plan
has been furnished to Participant.

2. Vesting; Forfeiture; Payment Date. Except as otherwise provided in this
Agreement, the RSUs awarded to a Participant shall vest on the first anniversary
of the Grant Date and be paid to the Participant on the third anniversary of the
Grant Date. If Participant ceases to be a director prior to the first
anniversary of the Grant Date, the director shall forfeit the RSUs awarded under
this Agreement unless (i) the Participant dies (in which case the RSUs shall
immediately vest), or (ii) the Governance Committee of the Board of Directors in
its sole discretion decides to vest in whole or in part the RSUs awarded to the
Participant. If the Participant is removed as a director at any time for cause
in accordance with the Company’s bylaws, the director shall forfeit the RSUs
awarded under this Agreement. A director need not continue to serve as a
director through the third anniversary of the Grant Date to receive payment of
the RSUs. An acceleration of vesting shall not accelerate the payment date
(except in the case of the Participant’s death), which shall remain the third
anniversary of the Grant Date.

3. Restrictions on Transfer. The RSUs shall not be transferable other than by
will or by the laws of descent and distribution. Each right under this Agreement
shall be exercisable during Participant’s lifetime only by Participant or, if
permissible under applicable law, by Participant’s legal representative. Until
the date that the RSUs are paid pursuant to Section 2, none of the RSUs or the
shares of Common Stock issuable upon payment thereof (the “Shares”) may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, and any
purported sale, assignment, transfer, pledge, hypothecation or other disposition
shall be void and unenforceable against the Company, and no attempt to transfer
the RSUs or the Shares, whether voluntarily or involuntarily, by operation of
law or otherwise, shall vest the purported transferee with any interest or right
in or with respect to the RSUs or the Shares. Notwithstanding the foregoing,
Participant may, in the manner established pursuant to the Plan, designate a
beneficiary or beneficiaries to exercise the rights of Participant and receive
payment of the RSUs if the Participant dies prior to payment.

4. Adjustments. The number of Shares are subject to equitable adjustment as
provided in Section 4(c) of the Plan.

5. Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates that
occur before the Company issues a Participant any Shares for a vested RSU, the
Participant shall



--------------------------------------------------------------------------------

be entitled to receive dividend equivalent amounts if dividends are declared by
the Board of Directors on the Company’s Common Stock. The dividend equivalent
amounts shall be an amount of cash per RSU equal to the dividends per share paid
to common stockholders of the Company. The dividend equivalent amounts shall be
accrued (without interest and earnings) rather than paid when a dividend is paid
on a share of the Company’s Common Stock. The dividend equivalent amounts for an
RSU shall be subject to the same vesting and payment rules as the RSU. If an RSU
is forfeited, the dividend equivalents on the RSU are forfeited. The Company
shall pay the dividend equivalents on an RSU when the Company makes payment with
respect to the RSU in accordance with Section 6 hereof (i.e., within thirty
(30) days after the third anniversary of the Grant Date).

6. Miscellaneous.

(a) Payment. Except in the case of the Participant’s death, no payment shall be
made prior to the third anniversary of the Grant Date. The Participant may make
an election to be paid up to 50% of the RSUs awarded to the Participant in cash
rather than Shares. The Participant must make this election during an open
trading window under the Company’s Policy Regarding Insider Trading and Tipping
that occurs prior to the third anniversary of the Grant Date (to the extent the
Participant is subject to such policy at the time of election), and in any event
at a time when the Participant is not in possession of any material non-public
information concerning the Company. If no election is made by the Participant
prior to the third anniversary of the Grant Date, all RSUs shall be paid in
Shares. The amount of cash payable to Participant pursuant to any such election
shall equal the number of RSUs subject to such election, multiplied by the Fair
Market Value, as defined in Section 2(l) of the Plan, of a Share on the third
anniversary of the Grant Date. The Company shall pay and deliver to the
Participant within thirty (30) days after the third anniversary of the Grant
Date (i) the cash value, as of the third anniversary of the Grant Date, of the
portion of the RSUs, if any, that the Participant has elected to receive in
cash, together with all dividend equivalent amounts, if any, accrued with
respect to all RSUs granted hereunder in accordance with Section 5 hereof, and
(ii) with respect to the portion of the RSUs the Participant is entitled to
receive as Shares, a certificate or certificates, registered in the name of
Participant, or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, evidencing such vested whole Shares,
and shall cause such certificate or certificates to be delivered to Participant
or Participant’s legal representatives, beneficiaries or heirs, as the case may
be. The value of any fractional Shares shall be paid in cash at the time
certificates evidencing the Shares are delivered to Participant. If the
Participant dies, the RSUs awarded to the Participant shall be distributed to
the Participant’s Beneficiary in a single lump sum cash payment (rather than
stock) on the date that is ninety (90) days after the date of the Participant’s
death or as soon as administratively reasonable in the same calendar year
following that date, with the amount of such payment equal to the number of RSUs
awarded to the Participant, multiplied by the Fair Market Value of a Share on
the date of death.

(b) Income Tax Matters. The Company may take such action as it deems appropriate
to ensure that all applicable federal or state payroll, withholding, income or
other taxes, if any, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. The Company shall not
be required to withhold amounts unless required by applicable law. Participant
acknowledges that, because Participant is a non-employee director of

 

2



--------------------------------------------------------------------------------

the Company, the Company is not subject to any federal or state income tax
withholding obligations with respect to the RSUs awarded to Participant
hereunder.

(c) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.

(d) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in accordance with the
terms hereof.

(e) No Right to Directorship. The issuance of the RSUs or the Shares shall not
be construed as giving Participant the right to continue as a director of the
Company, nor will it affect in any way the right of the Company to terminate
such directorship at any time in accordance with its bylaws. In addition, the
Company may at any time terminate the term of a director of the Company in
accordance with its bylaws free from any liability or any claim under the Plan
or the Agreement. Nothing in the Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Agreement and the terms and
conditions of any rules and regulations adopted by the Committee and shall be
fully bound thereby.

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

(g) Securities Matters. The Company shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(h) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(i) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may

 

3



--------------------------------------------------------------------------------

make to aid it in meeting its obligations under the Plan. Neither the Plan nor
the Agreement shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and
Participant or any other person.

(j) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 

 

4